GATES, J.
On December 3, 1918, charges of unprofessional and dishonorable conduct were filed against respondent. After a preliminary examination by the Attorney General, the matter was referred to Thos. TI. Null, Esc]., as referee, who filed his report on May 4, .1921, finding the accused guilty of unprofessional and dishonorable conduct. The Attorney General moved a confirmation of the report and for a judgment of disbarment. Notice of the time of hearing' said motion was given to the accused, who also on May 10, 1921, filed a motion for the confirmation of said report and for judgment in accordance therewith.
The conclusion of the referee was as follows:
“From consideration of all the testimony and the facts as hereinbefore found, your referee- concludes, as a matter of law: That the accused, since his admission to the bar of this state, and while attempting to practice as such an attorney in the courts of this state, has. been guilty of unprofessional and dishonorable conduct in violation of his duties and obligations as an attorney and counselor at law. That such conduct has not been excused nor justified. That in his financial transactions with his clients he has wrongfully misappropriated _his clients’ funds that came into his hands. That while such misapplication and misappropriation may be due to the impecunious situation of the accused at the time, and might in some instances be excused in the case of a beginner in the practice and an unexperienced attorney, yet the conduct of the accused when confronted with these misap*206propriations has been such as to show that he did not have any appreciation of the wrongs he had committed, but, on the contrary, he has attempted to avoid the consequences of such wrongs by unjust and unwarranted accusations against the parties so wronged and against those who endeavored to right such wrongs. That in his testimony in the Johns-'Slindee case he was guilty of giving false testimony. That there does not. appear to be any excuse for the same. The falsity of the statements made by him in such testimony cannot be excused upon the ground of ignorance or misinterpretation of his title to the Pierre property. That all such misconduct disclosed by the testimony in this case, and recited in the foregoing findings, constitute such unprofessional and dishonorable conduct as bring discredit upon the profession.”
It is therefore the opinion of this- court that the accused is an unfit person to be permitted to practice law in the courts of this state, and that he should be disbarred therefrom, and his license canceled.